11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Rino-K&K Compression, Inc.,            * Original Mandamus Proceeding

No. 11-22-00279-CV                           * November 21, 2022

                                             * Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
conditionally granted. A writ of mandamus will issue only if the Honorable
Elizabeth Byer Leonard fails to vacate her July 22, 2022 transfer order on or before
December 15, 2022.